United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3603
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Sam Hansen

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                             Submitted: May 13, 2022
                               Filed: July 27, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, COLLOTON and SHEPHERD, Circuit Judges.
                              ____________

PER CURIAM.

      Sam Hansen was charged in a superseding indictment with one count of
conspiracy to distribute tetrahydrocannabinol (THC), five counts of money
laundering, one count of possession of THC with the intent to distribute, and one
count of possession of marijuana with the intent to distribute. Pursuant to a plea
agreement, Hansen pled guilty to one count of conspiracy to distribute THC, one
count of money laundering, and one count of possession of marijuana with the intent
to distribute. The district court1 sentenced him to a term of 192 months
imprisonment, consisting of 132 months imprisonment for conspiracy to distribute
THC and 132 months imprisonment for money laundering (to run concurrently), in
addition to 60 months imprisonment for possession of marijuana with the intent to
distribute (to run consecutively). Hansen now appeals, contending that his sentence
is substantively unreasonable. Having jurisdiction pursuant to 28 U.S.C. § 1291, we
affirm.

       Joshua Hendrickson hatched a scheme to distribute THC vape cartridges that
he created under the label “Straight Fire.” Hendrickson shipped the necessary
materials, including the THC, via the United States Postal Service to Hansen’s
residence in Des Moines, Iowa, where Hansen and his co-conspirators assembled the
cartridges, filled them with THC, packaged them, and then distributed them. Hansen
also handled money received for the THC vape cartridges. On July 31, 2019, law
enforcement officers executed search warrants on the residences of members of the
conspiracy, including Hansen’s. In Hansen’s residence, officers found over 1,000
grams of marijuana and over 2,000 grams of THC. THC was also found in the homes
of other conspirators. As the investigation continued and while Hansen was on
pretrial release, law enforcement officers executed a second search warrant on
Hansen’s residence and found more marijuana, along with cash.

      At sentencing and in accordance with the presentence investigation report
drafted by the United States Probation Office, the district court found that 33,677
grams of THC was attributable to Hansen. Relying on the United States Sentencing
Guidelines Drug Conversion Tables (which provide that 1 gram of THC equals a
converted drug weight of 167 grams), the district court found that a converted drug


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.

                                        -2-
weight of 5,624.06 kilograms of THC was attributable to Hansen. The district court
also found that 21,348.1 grams of marijuana, or 21.35 kilograms of converted drug
weight, was attributable to Hansen. Accordingly, the district court found that, under
the Guidelines, a total converted drug weight of 5,645.41 kilograms was attributable
to Hansen. The district court used this amount of converted drug weight in
calculating the Guidelines sentencing range applicable in Hansen’s case. Ultimately,
the district court calculated a total offense level of 35 and a criminal history category
of III, resulting in a Guidelines range of 210 to 262 months imprisonment.

       In this appeal, Hansen asserts that his sentence is substantively unreasonable.
We apply a deferential abuse-of-discretion standard to a challenge that a sentence is
substantively unreasonable, and we “take into account the totality of the
circumstances.” Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A district court abuses its
discretion and imposes an unreasonable sentence when it fails to consider a relevant
and significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors but commits a clear error of judgment in weighing
those factors.” United States v. Green, 946 F.3d 433, 440 (8th Cir. 2019) (citation
omitted). “A district court has substantial discretion in determining how to weigh the
§ 3553(a) factors,” United States v. Morais, 670 F.3d 889, 893 (8th Cir. 2012),
meaning that it may “assign some factors greater weight than others in determining
an appropriate sentence,” United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009).
“The district court need not thoroughly discuss every § 3553(a) factor; rather, a
district court must make it clear on the record that it has considered the factors in
making a decision as to the appropriate sentence.” United States v. Leonard, 785
F.3d 303, 307 (8th Cir. 2015) (per curiam). Finally, “[a] sentence below or within the
Guidelines range is presumptively reasonable on appeal.” United States v. Barraza,
982 F.3d 1106, 1116 (8th Cir. 2020) (citation omitted); see also United States v.
Elodio-Benitez, 672 F.3d 584, 586 (8th Cir. 2012) (“[W]here a district court has
sentenced a defendant below the advisory guidelines range, it is nearly inconceivable

                                          -3-
that the court abused its discretion in not varying downward still further.” (citation
omitted)).

       Hansen does not argue that the district court abused its discretion in weighing
the § 3553(a) factors in his case. Further, in imposing a below-Guidelines sentence
in this case, the district court expressly considered the § 3553(a) factors, discussing
in depth the fact that: Hansen participated in “a large-scale, very sophisticated drug
trafficking enterprise with international sources, shipments across the country, huge
dollar amounts, $1.8 million of activity . . . and multiple locations”; the conspiracy
occurred over an extended period of time; Hansen’s home was “a veritable
distribution center”; a large sum of money was found on Hansen’s person; and, in a
Snapchat conversation, Hansen made light of the seriousness of the criminal activity
in which he was participating and the deaths that could result. The district court also
discussed the fact that Hansen continued his criminal conduct while on pretrial
release. Finally, the district court expressly considered Hansen’s criminal history, as
well as his community and family support.

       Hansen’s primary argument on appeal is that the United States Sentencing
Commission has not explained the reasons supporting the Guidelines ratio of THC
to converted drug weight of 1:167; there is no scientific basis for the ratio; the ratio
should be much lower; and the district court erred in following the Guidelines THC
conversion ratio. At sentencing, Hansen supported this argument with the testimony
of a chemical engineer who testified that there is no scientific basis for the 1:167 ratio
and it should be lower. In response, the government offered expert testimony in
support of the Guidelines THC conversion ratio. The district court considered the
matter and declined Hansen’s request to reject the Guidelines THC conversion ratio.

     In essence, Hansen argues that the district court should have granted a further
downward variance based on a disagreement with the policy behind the Guidelines
THC conversion ratio. “However, it is not our ‘proper appellate role’ to compel a

                                           -4-
district court to diverge from the Guidelines in accordance with a defendant’s
proffered policy reasons.” United States v. Wickman, 988 F.3d 1065, 1068 (8th Cir.
2021) (citation omitted). “‘[W]hile a district court may choose to deviate from the
[G]uidelines because of a policy disagreement,’ it is ‘not required to do so.’” United
States v. Heim, 941 F.3d 338, 340 (8th Cir. 2019) (citation omitted). We find no error
in the district court’s decision not to “deviate from” the Guidelines THC conversion
ratio and ultimately conclude that the district court did not abuse its discretion in
imposing a below-Guidelines sentence. See Elodio-Benitez, 672 F.3d at 586
(“[W]here a district court has sentenced a defendant below the advisory guidelines
range, it is nearly inconceivable that the court abused its discretion in not varying
downward still further.” (citation omitted)).

      Accordingly, finding no abuse of discretion, we affirm Hansen’s sentence.
                      ______________________________




                                         -5-